Case 7:14-cr-00741-KMK Document 629 Filed 01/30/19 Page 1 of 2

 

Meister Seelig & Fein LLP

Henry E. Mazurek
Partner

Direct (212) 655-3594
Fax (212) 655-3535
hem (Qmsf-law.com

January 30, 2019

VIA ECF and email

Honorable Kenneth M. Karas

United States District Court

Southern District of New York

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas St.

White Plains, NY 10601-4150

Re: United States v. Joel Koppel, Case No. 14-CR-741 (KMK)
Dear Judge Karas:

This firm represents Joel Koppel in the referenced matter. I write to respectfully request
permission for Mr. Koppel to travel to Hungary for a religious trip with members of his family,
for four days, departing February 2, 2019. If permission is granted, Mr. Koppel will provide his
precise itinerary to the Probation Department prior to departure. The purpose of the proposed
travel is to visit the privately-owned residence and grave of an historical rabbi.

We are cognizant of the Court’s directive that applications for international travel be
made on five days notice. The reason that we did not make this application earlier is because
Mr. Koppel was just invited on this trip yesterday. We note that Mr. Koppel’s term of probation
will be complete in approximately two weeks, and that he has a perfect record of compliance
with all conditions.

I have conferred with the assigned probation officer, who objects to the proposed travel

due to the timing of the application. I have also conferred with A.U.S.A. Kathyrn Martin on
behalf of the government, who takes no position on the request.

125 Park Avenue, 7th Floor, New York, NY 10017 | Phone (212) 655-3500 | Fax (212) 655-3535 | meisterseelig.com
Case 7:14-cr-00741-KMK Document 629 Filed 01/30/19 Page 2 of 2
Hon. Kenneth M. Karas
United States District Court Judge
January 30, 2019
Page 2 of 2

Thank you for your attention to this matter.

Respectfully submitted,
S/HEM
Henry E. Mazurek

ce: A.U.S.A. Benjamin R. Allee (email and ECF)
A.U.S.A. Kathryn Martin (email and ECF)

Meister Seelig & Fein LLP
125 Park Avenue, 7th Floor, New York, NY 10017 | Phone (212) 655-3500 | Fax (212) 655-3535 | meisterseelig.com
